Citation Nr: 9913834	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-10 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to 
November 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on July 8, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

Service medical records indicate that, at an August 1983 
induction examination, the examiner noted that the appellant 
had moderate scoliosis.

In October 1984 the appellant underwent a bone scan.  
Scintillation images of the lumbar vertebral column and both 
hips joints were obtained in the anterior, posterior, 
external, and internal rotation.  The limited bone scan 
showed uniform tracer activity in the bony structures with no 
areas of any abnormally increased or decreased tracer 
concentration.

In November 1984 the appellant complained of hip and back 
pain since January 1984.  The diagnosis was left hip pain.  
No further notations were made regarding the appellant's back 
pain.

A June 1985 medical review board noted that the appellant had 
had a history of pain in the left hip since January 1984.  No 
history of injury was reported.

An August 1985 medical review board noted that the appellant 
had had a history of pain in his left hip since January 1984.  
At that time, the appellant denied specifically any history 
of any trauma.

At a March 1986 VA examination, the appellant's musculo-
skeletal system was examined.  The appellant had left hip 
pain, but all other joints were negative.

In February 1987 the appellant was treated at a VA hospital 
for left hip pain.  The appellant reported that in January 
1984 he injured his left hip in a fall while on a ship.  He 
denied back pain.

At an April 1996 computed tomography [CT] scan of the 
appellant's thoracic and lumbar spine, Paul Hutchinson, M.D., 
noted disc space narrowing at 1-2 but no evidence of disc 
herniation.

At a March 1997 a magnetic resonance imaging [MRI] scan of 
the appellant's lumbar spine, Thomas Moore, M.D., noted 
advanced disc degeneration at L1-L2, but associated with only 
minimal annulus bulging and no evidence of nerve root 
compression or of stenosis.  At L4-5, he noted a mild 
nonlateralizing annular bulge.

In April 1997 John Hackman, M.D., examined the appellant.  
The appellant reported that in 1984 he fell from a ladder and 
landed on his buttocks.  He stated that he developed severe 
pain in his back, pain into his hips, and numbness in his 
legs.  He stated that he was told in service to expect low 
back pain and a limp.  He stated that he had had intermittent 
low back pain since that injury.  The appellant stated that 
he had been treated by Drs. Murphy, Brady, and Priori.

Dr. Hackman reviewed an MRI report provided by the appellant.  
It showed probably an old anterior lip fracture of the 
inferior part of L1 with marked disc space narrowing at L1-
L2.  Dr. Hackman did not see any specific protrusion, 
herniation, or stenosis at that level.

Dr. Hackman noted that the appellant had some L1-L2 problems, 
but he opined that they were old and were not causing any 
nerve root compression.  He stated that the L1-L2 problems 
"certainly may have been" the result of the reported fall 
in 1984.

At a May 1997 bone scan, by Elizabeth Vining, M.D., no focal 
areas of abnormal uptake were noted along the spine or hips.  
The study was unremarkable.

At the July 1998 hearing, the appellant testified that he 
injured his back when he slipped from stairs.  He stated that 
he was able to land on his feet because he held onto the 
handrails but that his body was jammed.  He recalled that he 
had immediately hip pain.  He stated that he was unable to 
receive treatment for the hip pain until several months 
later.

He said that approximately three years previously he began to 
have back pain.  He stated that he was examined by a 
chiropractor, by his regular physician, and by a 
neurosurgeon.  The appellant stated that he had constant back 
pain.

At a July 1998 VA examination, the appellant gave a history 
of onset of lower back pain two and one-half years 
previously.  An X-ray examination of the lumbar spine 
revealed that the intervertebral spaces between L5-S1 and L4-
L5 were narrowed.  The impression was spondylotic changes of 
the lumbar spine.

The diagnoses were chronic low back pain, status post remote 
injury and spondylotic changes of the lumbar spine at L4-L5 
and L5-S1.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1998), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact alleged is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant has presented a well-grounded claim.  He has 
alleged that he injured his back during a fall while in 
service.  He was treated once in service for complaints of 
back pain.  He has a current disability of marked disc space 
narrowing at L1-L2.  Dr. Hackman related the appellant's 
current disability to the claimed in-service injury.

Because the appellant has met this burden, the VA has a duty 
to assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The appellant has 
reported medical treatment by a chiropractor, his regular 
physician, and a neurologist.  The appellant stated to Dr. 
Hackman that he had been treated by Drs. Murphy, Brady, and 
Priori.  Medical records have not been obtained from these 
physicians.

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant his back 
disability since January 1995.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.














						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


